— In a matrimonial action, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated April 23, 1985, as vacated so much of a prior order of the Family Court, Nassau County (Cohen, J.), dated November 12, 1982, as awarded him exclusive occupancy of the parties’ marital residence.
Order affirmed insofar as appealed from, with costs.
In view of the absence of sufficient evidence to establish that an award of the exclusive possession of the marital residence to the defendant was necessary to protect the safety of persons or property, Special Term did not err in its ruling (see, Blumenfeld v Blumenfeld, 96 AD2d 895; cf King v King, 109 AD2d 779). Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.